          Case 3:20-cv-00829-VAB Document 1-2 Filed 06/16/20 Page 1 of 7



                                  STATE OF CONNECTICUT

                                     BY HIS EXCELLENCY

                                         NED LAMONT
                                                                                             ,., \

                                 EXECUTIVE ORDER NO. 7G



PROTECTION OF PUBLIC HEALTH AND SAFETY DURING COVID-19 PANDEMIC
    AND RESPONSE - PRESIDENTIAL PRIMARY POSTPONEMENT AND
              ADDITIONAL PUBLIC HEALTH MEASURES



WHEREAS, on March 10, 2020, I issued declarations of public health and civil preparedness
emergencies, proclaiming a state of emergency throughout the State of Connecticut as a result of
the coronavirus disease 2019 (COVID-19) outbreak in the United States and confirmed spread in
Connecticut; and
WHEREAS, my Executive Order No. 7, dated March 12, 2020, among other things, prohibited
gatherings of 250 people or more for social and recreational activities, including but not limited
to, community, civic, leisure, and sporting events; parades; concerts; festivals; movie screenings;
plays or performances; conventions; and similar activities, and suspended various statutes and
regulations to protect public health and safety; and
WHEREAS, my Executive Order No. 7A, dated March 13, 2020, authorized the Commissioner
of Public Health to restrict entrance into nursing homes and similar facilities to protect people who
are most vulnerable to COVID-19; and
WHEREAS, my Executive Order No. 7B, dated March 14, 2020, among other things, modified
in-person open meetings requirements, waived ce1iain rules to mitigate the critical shortage of
hand sanitizer and personal protective equipment (PPE), maintain and increase the availability of
childcare, and provide for increased healthcare resources and facilities; and
WHEREAS, my Executive Order No. 7C, dated March 15, 2020, among other things, cancelled
classes in public schools for at least two weeks, provided for closure and remote conduct of
business at Depaiiment of Motor Vehicle branches, extended deadlines for municipal budget
preparations, and suspended or modified laws and regulations governing health care data and
visitation at ce1iain health care and congregate care settings; and
WHEREAS, my Executive Order No. 7D, dated March 16, 2020, restricted social and recreational
gatherings of all types to fewer than 50 people, closed bars and restaurants to all service except
food and non-alcoholic beverage takeout and delivery, closed gyms, fitness centers and movie
theaters, and prohibited on-site operations at off-track betting facilities; and
          Case 3:20-cv-00829-VAB Document 1-2 Filed 06/16/20 Page 2 of 7



WHEREAS, my Executive Order No. 7E, dated March 17, 2020, among other things, waived the
requirement for an 180-day school year, suspended fingerprinting availability to that for critical
requirements, extended the duration of various licenses and permits under the authority of the
Commissioner of Emergency Services and public protection, and suspended certain requirements
for recoupment of overpayment and hearings conducted by the Department of Social Services; and
WHEREAS, my Executive Order No. 7F, dated March 18, 2020, ordered the closure of Large
Shopping Malls, the closure of places of public amusement except public parks and open recreation
areas, expanded Medicaid telehealth coverage, waived in-person service, hearing, and screening
requirements for certain Probate Comt proceedings in vulnerable group care settings, and clarified
my order cancelling school classes; and
WHEREAS, COVID-19 is a respiratory disease that spreads easily from person to person and
may result in serious illness or death; and
WHEREAS, the World Health Organization has declared the COVID-19 outbreak a pandemic;
and
WHEREAS, the risk of severe illness and death from COVID-19 appears to be higher for
individuals who are 60 years of age or older and for those who have chronic health conditions; and
WHEREAS, to reduce spread ofCOVID-19, the United States Centers for Disease Control and
Prevention and the Connecticut Depmtment of Public Health recommend implementation of
community mitigation strategies to increase containment of the virus and to slow transmission of
the virus, including cancellation of gatherings of fifty people or more and social distancing in
smaller gatherings; and
WHEREAS, healthcare providers providing services to patients and those with Medical coverage,
need flexibility in testing, diagnosis and treatment while supporting adequate social distancing
measures, and to provide healthcare services during the course of the COVID-19 pandemic
through the increased utilization of the delivery of health care or other health services through
ce1tain modes of telehealth service; and
WHEREAS, subsection (a)(l 1) of Section 19a-906 of the Connecticut General Statutes provides,
in part, that "telehealth" does not include, in part, the use of audio-only telephone as a mode of
delivering health care or health services via information and communication technologies to
facilitate the diagnosis, consultation and treatment, education, care management and self-
management of a patient's physical and mental health; and
WHEREAS, subsection (a)(12) of Section 19a-906 of the Connecticut General Statutes provides,
in part, that a "telehealth provider" means health care providers specifically licensed pursuant to
the Connecticut General Statutes governing those health care professions; and
WHEREAS, subsection (f) of Section l 9a-906 provides, in part, that the provision of telehealth
services and health records maintained and disclosed as pmt of a telehealth interaction shall comply
with the provisions of the Health Insurance P01tability and Accountability Act of 1996 P.L. 104-
191, as amended from time to time; and
          Case 3:20-cv-00829-VAB Document 1-2 Filed 06/16/20 Page 3 of 7



WHEREAS, an in-person visit to investigate a report that an elderly person allegedly is being, or
has been, abused, neglected exploited or abandoned, or is in need of protective services, is likely
to increase the risk of transmission of COVID-19; and
WHEREAS, if COVID-10 is transmitted to an elderly person, there is a high risk of serious illness
or mortality; and
WHEREAS, the Department of Social Services ("DSS") can fulfill its statuto1y obligation to
investigate such repo1is without making an in-person visit of the elderly person by using alternative
means of communication; and
WHEREAS, DSS staff may be reduced as a result of illness or the need to self-isolate due to
COVID-19, and may need additional time to disclose the results ofits investigation of such repo1is;
and
WHEREAS, attendance at public proceedings is likely to increase the risk of transmission of
COVID-19; and
WHEREAS, in consultation with the ChiefComi Administrator on behalf of the Chief Justice of
the Supreme Court and the Judicial Branch, I have determined that there exists a compelling state
interest that courts conduct only essential business in order to minimize the spread of COVID-19;
and
WHEREAS, there is a compelling interest in reducing the risk of transmission of COVID-19
among voters, poll workers, and residents, which risk would be heightened in the settings of indoor
polling places and potential lines for voting, especially in polling places such as senior centers,
schools, community centers, and other public facilities;

NOW, THEREFORE, I, NED LAMONT, Governor of the State of Connecticut, by virtue of the
authority vested in me by the Constitution and the laws of the State of Connecticut, do hereby
ORDER AND DIRECT:

       1. Postponement of Presidential Primary to June 2. Under my sole authority
          pursuant to the declaration of public health and civil preparedness emergency,
          and to protect the health and safety of voters, poll workers, and the most
          vulnerable members of our population, I hereby modify Section 9-464 of the
          Connecticut General Statutes to provide that on June 2, 2020 each paiiy shall
          conduct a primaiy in each town if the names of two or more candidates for
          President of the United States are to be placed on such party's ballot m
          accordance with the provisions of chapter 154 of the General Statutes.

       2. Suspension      of Non-Critical Court Operations and Associated
           Requirements. Notwithstanding any provision of the Connecticut General
           Statutes or of any regulation, local rule or other provision of law, I hereby
           suspend, for the duration of this public health and civil preparedness
           emergency, unless earlier modified or terminated' by me, all s tatutory ( 1)
           location or venue requirements; (2) time requirements, statutes of limitation or
  Case 3:20-cv-00829-VAB Document 1-2 Filed 06/16/20 Page 4 of 7



    other limitations or deadlines relating to service of process, court proceedings
    or court filings; and (3) all time requirements or deadlines related to the
    Supreme, Appellate and Superior courts or their judicial officials to issue
    notices, hold court, hear matters and/or render decisions including, but not
    limited to, the following:

       a. All time limitations in Chapters 959, 959a, 960 and 961 of the General
          Statutes including, but not limited to, C.G.S. § 54-lg concerning the
          time of arraignments
       b. and C.G.S. § 54-82m concerning the right to a speedy trial;
       c. All time limitations for rendering judgments in civil actions provided in
          C.G.S. § 5 I-I 83b;
       d. All time limitations concerning civil process, service and return
          provided in Chapter 896 of the General Statutes;
       e. All statutes of limitations provided in Chapter 926 of the General
          Statutes;
       f. All time limitations concerning the automatic review of terms of
          probation provided in C.G.S. § 53a-29(g);
       g. All time constraints for the filing of administrative appeals provided in
          C.G.S. § 4-183;
       h. All time limitations concerning hearings and rulings pe1taining to
          primmy and election disputes provided in Chapter 149 of the General
          Statutes;
       1. All time limitations in Title 46b of the General Statutes including, but
          not limited to, family, juvenile and child suppo1t matters;
       J. All venue and filing requirements including, but not limited to, C.G.S.
          §§ 51-345, 51-348, 51-352 and 51-353, provided in Chapter 890 of the
          General Statutes;
       k. The times and places for the sitting of the Superior Court provided in
          C.G.S. § 51-181;
       I. The notice of sessions provided in C.G.S. § 51-182;

3. Further Clarification of Limits on Restaurants, Bars and Private Clubs.
   Effective at 12:00 p.m. on March 20, 2020, Executive Order 70, which, among
   other things, restricted sales of alcoholic beverages by ce1tain licensees, is
   modified as follows: Any business with an active restaurant, cafe or tavern
   liquor permit issued by the Department of Consumer Protection shall be
   permitted to sell sealed containers of alcoholic liquor for pick up at such
   restaurant, cafe or tavern under the following conditions: (i) the sale shall
   accompany a pick-up order of food prepared on the premises; (ii) the type of
   alcoholic liquor sold for off-premise consumption shall be the same as what the
   permit type would have permitted for on-premise consumption prior to
   Executive Order 70, and (iii) the hours of such sales that include alcoholic
   liquor as part of the take-out order shall be the same as those for a package store.
  Case 3:20-cv-00829-VAB Document 1-2 Filed 06/16/20 Page 5 of 7



    Delive1y of alcoholic liquor by licensees with these permit types is not
    permitted. In addition:
       a. Any business whose liquor permit allows for the manufacture of
           alcoholic liquor, in addition to sales for on-premise and off-premise
           consumption, shall be permitted to sell sealed bottles of alcoholic liquor
           for off-premise consumption in a manner consistent with their
           manufacturer permit. Delivery of alcoholic liquor by these permit types
           is not permitted.
       b. The Commissioner of Consumer Protection may issue any
           implementing orders and guidance that she deems necessaiy to
           implement this order.

4. Restriction on Operation of Barbershops, Hair Salons, Tattoo or Piercing
   Parlors and Related Public Businesses. Throughout the State, effective at
   8:00 p.m. on March 20, 2020, the rendering of services by barbers, hairdressers
   and cosmeticians, nail technicians, electrologists, estheticians, eyelash
   technicians, and tattoo and piercing providers is prohibited in all public settings
   including, but not limited to, barbershops, beauty shops, hairdressing salons,
   nail salons, spas, kiosks, and tattoo or piercing establishments. The
   Commissioner of Public Health may issue any order she deems necessary to
   implement or modify such prohibition without further order from me.

5. Flexibility for Medicaid Enrolled Providers and In-Network Providers for
   Commercial Fully Insured Health Insurance to Perform Telehealth
   Thl'Ough Additional Methods. The provisions of Section 19a-906 of the
   Connecticut General Statutes and any associated regulations, rules and policies
   regarding the delive1y of telehealth are modified or suspended as follows:

       a. Subsection (a)(l l)'s definition of"telehealth" is modified such that for
          telehealth providers that are Medicaid emailed providers providing
          covered telehealth services to established patients who are Medicaid
          recipients, or telehealth providers that are in-network providers for
          commercial fully insured health insurance providing covered telehealth
          services to patients with whom there is an existing provider-patient
          relationship, these providers may engage in telehealth through the use
          of audio-only telephone;

       b. Subsection (a)(l2)'s requirements for the licensure, ce1tification or
          registration of telehealth providers shall be suspended for such
          telehealth providers that are Medicaid emailed providers or in-network
          providers for commercial fully insured health insurance providing
          telehealth services to patients, in accordance with any related orders
          issued by the Commissioner of Public Health pursuant to her established
          authority as a result of this declared public health and civil preparedness
  Case 3:20-cv-00829-VAB Document 1-2 Filed 06/16/20 Page 6 of 7



           emergency and in accordance with Sections 19a-13 la, 19a-13 lj and 28-
           9.

       c. Subsection (f)'s requirements that the provision of telehealth services
          and health records maintained and disclosed as part of a telehealth
          interaction shall comply with the provisions of the Health Insurance
          Portability and Accountability Act of 1996 P .L. I 04-191, as amended
          from time to time (HIPAA), is modified to permit telehealth providers
          that are Medicaid enrolled providers or in-network providers for
          commercial fully insured health insurance providing telehealth services
          to patients to utilize additional information and communication
          technologies consistent and in accordance with any direction,
          modification or revision of requirements for HIP AA compliance as
          related to telehealth remote communications as directed by the United
          States Depattment of Health and Human Services, Office of Civil
          Rights during the COVID-19 pandemic.

       d. Notwithstanding paragraphs a tlu·ough c herein, a provider who elects
          to provide telehealth services for a patient who is not a Medicaid
          beneficiary or covered by a fully-insured commercial plan, may engage
          in "telehealth" services as defined in such paragraphs for such patient,
          provided that any provider engaging in telehealth services under this
          section must, prior to engaging in such services, determine whether a
          patient is covered by a health plan other than Medicaid or a fully-insured
          commercial plan, and whether such plan provides coverage for such
          telehealth services. A provider who receives payment under such health
          plan shall not bill a patient for any additional charges beyond the
          reimbursement received under such health plan. A provider who
          determines that payment is not available under another such health plan
          or who determines a patient is uninsured, shall accept as reimbursement
          for that service as payment in full, the amount that Medicare reimburses
          for such service, provided that if the provider determines that the patient
          is uninsured or otherwise unable to pay for such services, the provider
          shall offer financial assistance, if such provider is otherwise required to
          provide financial assistance under state or federal law.

       e. Any related regulat01y requirement that such telehealth services be
          provided from a provider's licensed facility is hereby waived.

6. Temporary Suspension of In-Person Investigative Visits Regarding
   Reports of Elder Abuse. Section 17b-452 is modified to provide the
   Commissioner of Social Services with authority to waive the required in-person
   visit to an elderly person in connection with investigation of a report of
   suspected abuse, neglect, exploitation or aband01m1ent, or a need for protective
          Case 3:20-cv-00829-VAB Document 1-2 Filed 06/16/20 Page 7 of 7



           services, and, if possible and appropriate, use alternative means to conduct such
           in-person visit.

        7. Extension of Time for Disclosm·e of Investigation Results. Section 17b-452
           of the Connecticut General Statutes is modified to provide the Commissioner
           of Social Services with authority to extend by up to ninety (90) days the
           requirement that the Commissioner of Social Services, not later than fo1ty-five
           (45) days after completing an investigation, disclose, in general terms, the result
           of the investigation to the person or persons who reported the suspected abuse,
           neglect, exploitation or abandomnent or a need for protective services.

Unless otherwise specified herein, this order shall take effect immediately and shall remain
in effect for the duration of the public health and civil preparedness emergency, unless
earlier modified by me.

Dated at Hartford, Connecticut, this 19th day of March, 2020.




                                                      Ned Lamont
                                                      Governor




a::_xc:;~;::_
Denise W. Merrill
Secretary of the State
